O PS 8
(3/15)


                              UNITED STATES DISTRICT COURT                                                                FILED IN THE
                                                                                                                      U.S. DISTRICT COURT
                                                                                                                EASTERN DISTRICT OF WASHINGTON


                                                                       for
                                                                                                                 Dec 03, 2019
                                              Eastern District of Washington                                         SEAN F. MCAVOY, CLERK




U.S.A. vs.                   Carver, Linda Leona                                       Docket No.             0980 4:19CR06044-001


                                 Petition for Action on Conditions of Pretrial Release

        COMES NOW Daniel M. Manning, PRETRIAL SERVICES OFFICER presenting an official report upon the
conduct of defendant Linda Leona Carver, who was placed under pretrial release supervision by the Honorable U.S.
Magistrate Judge Mary K. Dimke sitting in the court at Yakima, Washington, on the 15th day of August, 2019 under the
following conditions:

Standard Condition #9: Defendant shall refrain from use or unlawful possession of a narcotic drug or other controlled
substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance with Federal
law. Defendant may not use or possess marijuana, regardless of whether Defendant has been authorized medical
marijuana under state law.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:
                                     (If short insert here; if lengthy write on separate sheet and attach.)


Violation #1: The defendant is alleged to have violated her conditions of pretrial release by using marijuana on or between
October 11, 2019, through October 14, 2019.

The defendant’s conditions of release were reviewed with her on August 20, 2019. She signed a copy of her conditions form
indicating an understanding of her conditions of pretrial release, including standard condition number 9, as listed above.

On October 7, 2019, the defendant reported to the probation office in Richland and a sweat patch was applied on her upper
right arm. On October 16, 2019, the defendant contacted the undersigned officer and advised that she used marijuana over
the previous weekend as her dad passed away. She reported to the Richland office on October 21, 2019, and signed a drug
use admission form. Her sweat patch was removed and sent to the lab for testing. It returned from the lab as positive for
marijuana which is consistent with her reported use of marijuana. The defendant has since been on a sweat patch from
October 21, 2019, through November 4, 2019; and November 4, 2019, through November 18, 2019, and these tests have
been negative for all substances.

                     PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                                          I declare under the penalty of perjury
                                                                                          that the foregoing is true and correct.
                                                                                          Executed on:        12/3/2019
                                                                              by          s/Daniel M. Manning
                                                                                          Daniel M. Manning
                                                                                          U.S. Pretrial Services Officer
  PS-8
  Re: Carver, Linda Leona
  December 3, 2019
  Page 2

THE COURT ORDERS

[; ]     No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer
                                                                      
                                                                      Date
